© WETS FUR IEATE HE EESMEA TE Roan nonuperig™ 2
ne

Ne eee

PHOS -EOTI Ted cass, ay SUPPLANT OF
REROANIT oR beclaratio

TOAD Sveever oF
MOND TO PROCSER TWD Fo * PAQDERR Sy eats

   
    
  
 
 
 
 
 
 
 
  
   
 
   
     
 
      
   

Wert BECAUSE OF My PO Roe Fe
CMaiisrd 0 tro . 9} COSTER Ad ch sensTeues
TS WASP ic OF ME VIRUS Ch

GOVT 14
SRM UnSRRIS Vo PAU TUE COST OF WIS CARE
OR To GWS SEcTURT Mere Por, aod
= eorened “TO REAREES Re, ee ReUSeo/i9 IS)
OW TRA STATES CoueT OF APPEALS WAS SRA —
CReUtT Fach. a. APO. © gu (aya);
REAM Rad at 95\ Beweg = And CMDIIeog
My COOUTEROD Rod SESTAWES GrodeR
RO. COMPRES IOWA RELEASE FRom ou.
SS “WAS BYoIRA ORATOARY CIR CU STRUT PREQERST

= darlaay GOSER “WWE PSOMVLY OF SRY THe
KIOWA Os asd BSWEF ain Youd eduer
WO Geet Me rypncs) WITT SOT Pa QMENST OF
COST Mea IW Form U .
OB Aslat¥ Fear The THREAT GF Bee ¥
ee RN OS Pe ENO an
RRECD AAC WARTS *QOU>, 17
TYNE CORREHODAL PACRLAT
Tater oe Coney Dete
) Micky
TREE WRONG A ye

 
  
 
  

Davey Lae eek

Case: 2:20-cv-11712

Judge: Hood, Denise Page

MJ: Morris, Patricia T.

Filed: 04-30-2020 At 02:39 PM

HC ROSCOE MARTIN V WILLIS CHAPMAN (SS)
 

Case 2:20-cv-11712-DPH-PTM. ECF No. 2, PagelD.26 - Filed 04/30/20 Page 2 of 2 .
pete Rice meat #204375
A CORRECT Oma Facgle T ——-—
S885 JMS Conley Sarde ae ee
SRpSER) Mich a ais | - Y-20-86

 

 

a
é ae US, POSTAGE >> PITNEY BOWES:
lS

2 fi
———

  
 

 

= uf United STATES drsteter | TT
wa & £8 : FoR —THe- one SoesTenre a
2 sé OPFice OF THE CieRK
a S }080 ASHA TOR ALVA
CHGAWD |
787017 ee

Bay ATG

 

 
